Citation Nr: 1823364	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.  

3.  Entitlement to service connection for unspecified dental problems. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran has active duty service from January 1966 to October 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Indianapolis, Indiana.

The procedural history of the Veteran's increased rating claim for bilateral hearing loss shows that the Veteran filed a claim for service connection for right ear hearing loss only in August 2008, and that he appealed the initially-assigned noncompensable disability rating for right ear hearing loss by an April 2010 notice of disagreement (NOD).  The RO subsequently granted service connection for left ear hearing loss in an October 2012 rating decision, and recharacterized the Veteran's service-connected disability as bilateral hearing loss, effective August 29, 2008.  However, the RO certified the claim for an increased rating for right ear hearing loss only to the Board.  Similarly, the RO also certified an appeal for a claim of entitlement to service connection for PTSD.  While cognizant of the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), and after reviewing the contentions and evidence, the Board determines that these issues should be re-characterized and are more accurately stated as listed on the title page of this decision.

The issues of entitlement to service connection for hypertension, a gastrointestinal disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been productive of a puretone threshold average of 54 decibels (dB) in the right ear and 50 dB in the left ear and speech recognition ability of 96 percent in the right ear and 80 percent in the left ear, at worst, during the appeal period.  

2.  The Veteran is in receipt of the maximum schedular disability rating for his tinnitus; the disability picture is not so unique as to be outside of what is contemplated by the schedular rating.

3.  The Veteran does not have a current dental disorder that qualifies for VA disability compensation or treatment purposes.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.85, Diagnostic Code (DC) 6100 (2017).

2.  The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.87, DC 6260 (2017). 

3.  The criteria for service connection for unspecified dental problems have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was afforded VA examinations in April 2009 and October 2012 for the issues the Board is adjudicating below.  In multiple statements throughout the appeal, including in March 2018, the Veteran's representative has made assertions regarding the adequacy of VA examinations, which the Board notes are generic boilerplate, with no suggestion of specific inadequate portions for the issues the Board is adjudicating below.  The Board determines that these examination reports and medical opinions, when read as a whole, contain clear explanations in support of the VA examiners' opinions and findings following a thorough review of the pertinent records, lay statements, and medical principles.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  These VA examinations are adequate to decide the Veteran's claims.

Increased Ratings for Bilateral Hearing Loss and Tinnitus

The Veteran asserts that his bilateral hearing loss and tinnitus disabilities should be rated higher than the currently-assigned disability ratings.  Because the evidence pertaining to these disabilities is located in the same or similar records, the Board shall analyze these claims together.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initially assigned disability ratings; thus, the appeal period stems from August 29, 2008. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hearing loss is evaluated under 38 C.F.R. § 4.85, DC 6100 using a mechanical formula.  Additionally, VA must analyze the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Under DC 6100, disability ratings for service-connected hearing loss range from noncompensable to 100 percent and are determined by inserting numbers, which are assigned based on the results of audiometric evaluations, into Table VI.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Schedule establishes eleven auditory acuity levels that range from Level I (essentially normal hearing acuity) to Level XI (profound deafness).  Id.  The level of auditory acuity is based on the average puretone threshold (derived from the results of puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second) and organic impairment of hearing acuity (measured by controlled speech discrimination tests).  See 38 C.F.R. § 4.85, Table VI.  The columns in Table VI represent nine categories of dB loss as measured by puretone threshold averages.  The rows in Table VI represent nine categories of organic impairment of hearing acuity as measured by speech discrimination tests.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the column that represents the relevant puretone threshold average with the row that represents the relevant speech discrimination test result.  Id.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the row that corresponds to the numeric designation for the ear with better hearing acuity (as determined by Table VI) and the column that corresponds to the numeric designation level for the ear with the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.  

Tinnitus is rated under 38 C.F.R. § 4.87, DC 6260, which provides a maximum 10 percent evaluation for recurrent tinnitus.  Note (2) states that a single evaluation for recurrent tinnitus is to be assigned, whether tinnitus is present in one or both ears.  Id.  A higher evaluation for tinnitus is not available in the Schedule. 

The Veteran filed claims of entitlement to service connection for these disabilities in August 2008. 

He underwent a VA audiological examination in April 2009, during which his audiogram showed that the puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
45
55
38
LEFT
20
20
45
55
35

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 94 percent in each ear.  The Veteran stated that he had problems understanding speech in noisy and group environments.  He complained of constant tinnitus symptoms.  The examiner determined that the Veteran's hearing loss did not significantly affect his occupation or usual daily activities.  

The Veteran underwent another VA audiological examination in October 2012, during which his audiogram showed that the puretone thresholds, in dB, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
60
65
54
LEFT
35
40
60
65
50

Speech discrimination tests used the Maryland CNC word list and revealed speech recognition ability of 96 percent in the right ear and 80 percent in the left ear.  The examiner noted that the Veteran's hearing loss caused voices to sound mumbled without hearing aids and that he struggled to hear low voices.  The Veteran denied a history of ear pain or pressure and treatment or surgeries to the ears; however, the examiner noted that the Veteran wears hearing aids.  He also reported constant tinnitus in his ears that began when he returned home from active duty service.  He stated that his tinnitus symptoms kept him up at night.  

Since this VA examination, VA treatment records, including in February 2017 and March 2017, show that the Veteran has continued to wear hearing aids in both ears; however, these records do not show the Veteran's puretone threshold or speech discrimination findings.  

Given this evidence, the Board finds that the Veteran's bilateral hearing loss has been productive of a pure tone threshold average of 54 dB in the right ear and 50 dB in the left ear and speech recognition ability of 96 percent in the right ear and 80 percent in the left ear, at worst, during the appeal period.  The Board has considered the Veteran's statements and complaints, as well as the statements from his representative; however, the Board determines that the evidence which shows the Veteran's speech discrimination findings using the Maryland CNC test and puretone threshold findings is the most probative evidence in evaluating the Veteran's bilateral hearing loss disability.  See Martinak, 21 Vet. App. at 447.  

As noted above, Table VI in 38 C.F.R. § 4.85 combines the puretone average and the speech recognition scores to produce a numeric designation for each ear, which is inserted into Table VII in 38 C.F.R. § 4.85 to determine the correct disability level.  Because the right ear had a puretone average of 38 dB and a speech recognition score of 94 percent during the April 2009 VA audiological examination, it receives a designation of I.  See id.  Similarly, because the left ear had a puretone average of 35 dB and a speech discrimination score of 94 percent during the same examination, it also receives a designation of I.  See id.  The intersection of designations I and I on Table VII establishes that the Veteran's hearing loss disability is entitled to a noncompensable (zero) percent disability rating in April 2009.  See 38 C.F.R. § 4.85, DC 6100.  After applying the formula located in 38 C.F.R. § 4.85, DC 6100 for the October 2012 VA audiological examination, the evidence shows that his bilateral hearing loss was again noncompensable during that examination.  

Thus, the preponderance of the evidence, including the VA examination reports, is against an initial compensable disability rating for bilateral hearing loss during the appeal.  The impairment associated with the Veteran's disability is contemplated by the rating criteria, which consider the average impairment resulting from a service-connected disability.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Absent audiometric and speech discrimination scores showing that the Veteran's bilateral hearing loss disability meets the Schedular criteria in excess of the disability rating already assigned, his reported functional impairment does not warrant a higher rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.

Additionally, the Board has reviewed the evidence of record and finds that a disability rating in excess of 10 percent for tinnitus is not warranted during the appeal.  Specifically, the Veteran is already in receipt of the maximum schedular disability rating for this disability and his disability picture is not so unique as to be outside of what is contemplated by the schedular rating, namely, constant bilateral tinnitus.  Such symptoms are contemplated by the Schedule.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus, or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

Accordingly, as the preponderance of the evidence is against the Veteran's increased rating claims for bilateral hearing loss and tinnitus, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Unspecified Dental Problems

The Veteran contends that he has current dental disabilities that are caused by his active duty service.  

In the VA benefits system, dental disabilities are treated differently from medical disabilities.  VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, not for compensation purposes.  38 C.F.R. § 3.381(a).  The exceptions to this general rule are listed under 38 C.F.R. § 4.150, DCs 9900 through 9916.  Missing teeth may be compensable for rating purposes only where there is bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, DC 9913 (2016).  However, the Note immediately following states that "these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.  The U.S. Court of Appeals for the Federal Circuit defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010).  This definition may encompass unintended results of treatment due to medical malpractice; however, it excludes the intended result of proper medical treatment.  Id.

The Veteran asserted in a January 2012 statement that he has current dental disabilities that are due to his active duty service because he did not have time for dental treatment while he was stationed in Vietnam.  He contended that he had fillings placed on certain teeth while he was stationed in the Republic of Korea, but that his dental symptoms became worse in service because he did not have time for dental treatment due to his in-service duties and trainings.  The Veteran's representative made similar contentions in an April 2013 statement.

The Board notes that the Veteran's service dental records show that he had treatment on teeth numbers 15, 17, and 18 performed during active duty service.  The Board further notes that service connection for dental treatment purposes only for caries located on teeth numbers 15, 17, and 18 was granted by a January 2010 rating decision.  Thus, the Board shall not discuss whether entitlement for service connection for these teeth is warranted below.  

Apart from the lay statements noted above, the claims file includes an April 2009 general VA examination, which showed that the Veteran's teeth were in poor repair, but that his mouth, tongue, gums, uvula, palate, and tonsils were normal.  Additionally, a February 2017 VA treatment note showed that the Veteran had a left glossotonsillar cyst, but this treatment records did not discuss any dental treatment or the Veteran's teeth.  

The Veteran does not have a current dental disorder that qualifies for VA disability compensation or treatment purposes due to his active duty service.  His service treatment records show that he had dental treatment performed on teeth numbers 15, 17, and 18, and the record shows that these teeth are already service connected for treatment purposes.  Although the Veteran and his representative have asserted that the Veteran has current problems with his teeth, the record, including the Veteran's lay statements, do not indicate that he has bone loss through trauma or disease, such as osteomyelitis.  See 38 C.F.R. § 4.150, DC 9913.  As noted above, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not to be considered service connected for compensation purposes.  38 C.F.R. § 3.381(a).  

Accordingly, as the preponderance of the evidence is against entitlement to service connection for unspecified dental problems for compensation and treatment purposes, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 49.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied. 

An initial disability rating in excess of 10 percent for tinnitus is denied. 

Service connection for unspecified dental problems is denied.  


REMAND

The Board must remand the claims of entitlement to service connection for hypertension, a gastrointestinal disorder, and an acquired psychiatric disorder for additional procedural and evidentiary development.  
The Board must remand the Veteran's claim for entitlement to service connection for hypertension to attempt to obtain outstanding treatment records.  The Veteran contended in a January 2012 statement that he had high blood pressure in 1969 employment physicals when he applied for employment.  He also submitted a February 1979 VA application for outpatient treatment, which notes that the Veteran had high blood pressure, and includes a statement from a local doctor discussing the Veteran's systolic and diastolic blood pressure readings.  However, the record does not indicate that VA attempted to obtain these records from the Veteran's previous employer or the local doctor. 

The Board is remanding the Veteran's gastrointestinal disorder claim for an addendum VA medical opinion.  Specifically, an April 2009 VA examiner noted that the Veteran was diagnosed with diverticulitis and multiple polyps following several colonoscopies.  Additionally, VA treatment records show that the Veteran was diagnosed with GERD and was prescribed omeprazole medication for his symptoms.  Although the Veteran's service treatment records, including a May 1968 chronological record of medical care, show that the Veteran was diagnosed with and complained of stomach cramps in service, the claims file does not contain a medical opinion discussing whether the Veteran's current gastrointestinal disorder is caused by or related to his active duty service.  Thus, on remand, an addendum VA medical opinion discussing the causal relationship between the Veteran's active duty service and his current gastrointestinal disorder should be associated with the claims file.

The Board must remand the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, because this claim is inextricably intertwined with the Veteran's claim for service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Specifically, numerous VA treatment records, including an April 2013 VA psychology outpatient note, showed that the Veteran was diagnosed with anxiety disorder not otherwise specified (NOS), and that his chronic health symptoms, including for hypertension, were impacting his anxiety disorder NOS symptoms.  Thus, if service connection for hypertension is granted on remand, it may impact whether the Veteran's acquired psychiatric disorder is entitled to service connection.  See 38 C.F.R. § 3.310 (2017).  

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify any outstanding private or VA treatment records for his hypertension or high blood pressure, including any records of physicals in connection with the Veteran's employment in 1969 and treatment by a local doctor in February 1979.  See VBMS entry with document type, "Correspondence," receipt date 01/19/2012, at page 3; see also VBMS entry with document type, "Medical Treatment Record-Government Facility," receipt date 01/19/2012, at pages 1 and 2.  Provide the Veteran with the necessary authorization forms, attempt to obtain any identified records, and document any negative responses received.  

2. After completing Step 1, return the claims file to the April 2009 VA examiner and request that he re-review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for a gastrointestinal disorder, to include GERD.  If that examiner deems it necessary or is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and cause of his current gastrointestinal disorder symptoms.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the April 2009 VA examination report, and sound medical principles, the VA examiner should provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current gastrointestinal disorder, to include GERD, diverticulitis, and polyps, if any such disorder is present, was caused by or otherwise related to his active duty service from January 1966 to October 1968, to include as due to service in the Republic of Vietnam.    

In formulating an opinion, the examiner should discuss the significance of a May 1968 chronological record of medical care showing that the Veteran had stomach cramps for the previous two months.  See VBMS entry with document type, "STR-Medical," receipt date 12/30/2008, at page 13.  

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

3. After completing Step 1 and Step 2, and any other development deemed necessary, readjudicate the claims of entitlement to service connection for hypertension, a gastrointestinal disorder, and an acquired psychiatric disorder in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


